               Exhibit “B”




Case 3:20-cv-00585 Document 1-2 Filed 07/08/20 Page 1 of 3 PageID #: 17
                                                                    Division of Business Services
                                                                        Department of State
                                                                          State of Tennessee
                                                                         312 Rosa L. Parks AVE, 6th FL
                                                                           Nashville, TN 37243-1102
   Tre Hargett
 Secretary of State


                                               Filing Information

Name:        Lady A Entertainment LLC
General Information
SOS Control #               000639005                                          Formation Locale:   TENNESSEE
Filing Type:                Limited Liability Company - Domestic               Date Formed:        08/30/2010
                            08/30/2010 3:56 PM                                 Fiscal Year Close   12
Status:                     Active                                             Member Count:       3
Duration Term:              Perpetual
Managed By:                 Member Managed

Registered Agent Address                                        Principal Address
JULIE BOOS                                                      STE 103
STE 103                                                         2300 CHARLOTTE AVE
2300 CHARLOTTE AVE                                              NASHVILLE, TN 37203-1877
NASHVILLE, TN 37203-1877

The following document(s) was/were filed in this office on the date(s) indicated below:
Date Filed   Filing Description                                                                         Image #
02/07/2020 2019 Annual Report                                                                         B0815-1029
02/08/2019 2018 Annual Report                                                                         B0652-0570
02/09/2018 2017 Annual Report                                                                         B0496-1267
03/28/2017 2016 Annual Report                                                                         B0372-1503
04/01/2016 2015 Annual Report                                                                         B0229-0960
04/07/2015 2014 Annual Report                                                                         B0083-7494
03/24/2014 2013 Annual Report                                                                         A0225-1323
04/01/2013 2012 Annual Report                                                                         A0171-3231
04/03/2012 2011 Annual Report                                                                         A0117-2276
Principal Address 1 Changed From: 2300 CHARLOTTE AVENUE To: 2300 CHARLOTTE AVE
Principal Address 2 Changed From: SUITE 103 To: STE 103
Principal Postal Code Changed From: 37203 To: 37203-1877
Principal County Changed From: No value To: DAVIDSON COUNTY
04/04/2011 2010 Annual Report                                                                         A0069-0192
Member Count Changed From: 1 To: 3
08/30/2010 Initial Filing                                                                             6763-0705

7/7/2020 11:05:00 PM                                                                                       Page 1 of 2
             Case 3:20-cv-00585 Document 1-2 Filed 07/08/20 Page 2 of 3 PageID #: 18
                                    Filing Information

Name:       Lady A Entertainment LLC

Active Assumed Names (if any)                                             Date       Expires




7/7/2020 11:05:00 PM                                                                 Page 2 of 2
           Case 3:20-cv-00585 Document 1-2 Filed 07/08/20 Page 3 of 3 PageID #: 19
